 

_—___- FILED ——— RECEIVED

. . . ENTERED _—____ SERVED ON
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing COUNSEL/PARTIES OF RECORD

 

UNITED STATES DISTRICT COURTMAY 04 2021

 

 

 

 

for the
District of Nevada CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY |
United States of America )
v. ) Case No. 2:21-cr-00121-APG-BNW
)
NATHAN CODY BROWN )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

_ Lloyd D. George United States Courthouse
Place:

333 Las Vegas Blvd., South [rourtroom No.: 3D
Las Vegas, NV 89101 oe fo
Cam Ferenbach , U.S. Magistrate Judge . Date and Time: May 5, 2021 at 2:30 pm

 

 

a —— - a —-—. | -

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: — May4,2021

 

Judge ‘s signature

CAM FERENBACH, U.S. Magistrate Judge
Printed name and title

 
